Title: References & Observations, 15 December 1788
From: Washington, George
To: 



Mount Vernon 15th Decembr 1788

The lines that are tinged with red designates the Land which belongs to G: Washington on the West side of Little hunting Creek.
The black ⟨dotted⟩ lines represent the several public roads which pass though the same—to and from the Ferry—all of which are laid down from accurate Surveys in order to shew the actual situation of these roads, & their connection: but more especially with a view to prove how injurious to private property the first are; by passing in so many different directions through a tract of Land, the whole of which may, and it is expected soon

 

will be, inclosed; as tide water and the fences of the present Plantations do in a great measure surround it already.
The length of the several roads this land is as follows.

          
            
            Miles—qrs—Perchs
          
          
            From A at the Gum-spring to the cross at B is
             2
            1
             8
          
          
            From B to the Ferry landing at C
             1
            0
            38
          
          
            From A to the junction of the roads at D
             2
            1
            10
          
          
            Distance between B & D which is the established road from the Ferry to Colchester—to New-Gate—and all the interior parts of the County
             1
            0
            64
          
          
            From the junction at D to the Mill at E
            
            3
            
          
          
            From the Mill to the extremity of G. Washington’s land along the Colchester Rd at F
             1
            0
            40
          
          
            From the Mill at E to the Tumbling dam at G which is the most direct way to Ravensworth and the center of the County
             2
            0
            34
          
          
            together
            10
            3
            34
          
          
            From hence to the Main road leading from Alexandria to Colchester at H, is 273 perches—But as this road, though it is altogether on the land of Geo: ⟨Washington (reserved in⟩ his sale to Mr L: Washington for the express purpose of a public Road) is not inconvenient, it is not added to those wh are so otherwise the agregate distance through the land wd be
            11
             2
            37
          
        
The emoluments of this Ferry (and the Ferry is the cause of these Roads) bear no proportion to the disadvantage of suffering this tract to lay as a Common; and to the expense of making lanes thro’ the Plantations: to which may be added, the injury (which is sustained by Poachers) who, under the pretence of searching for their Stock on my grounds oftentimes make mistakes and carry off mine.
For remedying these inconveniences it is proposed. Instead of the roads ABC-ADE & the cross road BD, to establish those

which are delineated by blue lines; all of which will pass through the same land, but in a less injurious manner; for it is intended to make a lane from the ferry at C, by I, to the Mill at E: and from thence by K to G at the tumbling dam, (which is as straight as the Millrun Mill race & swamps will let it go) to the main road at H. And for the convenience of those families who are below the range of hills on which Mrs Darrell & Mrs Slaughter live, it is proposed to open the road LMG—the whole of which, except from L to M will be on the land of G: Washington, adjoining the line which divides his land from the land of Colo. Mason. All of which roads will be opened at the expence of G: Washington; and the old ones continued to be used untill this is accomplished. The one from E at the Mill to Colchr & ca to remn.
These alterations will produce the following effects—viz.
On the one hand, the distance from the Ferry at C, to Alexandria; to & from which few passengers pass (the ferry in Town being more used) will be encreased one mile & three quarters & 40 perches. On the other hand—from the said Ferry at C to Colchester, New-gate, Ravensworth and all other parts of the County to, from, and by which those who cross at this ferry chiefly come, & go, will be shortned one mile & a quarter and Six perches; and the road changed infinitely for the better. In like manner the road from L to H by G will reduce the distance to Colchester & other western parts of the County—and in that distance (that is from L to H) there is not one hill, or rising to be found.
To these observations it may not be improper to add—that the ferry—even if the inconveniences here enumerated did not exist, is by no means productive; for all the cash that is received from it will hardly pay for the Boats and necessary attendance. and it often happens that both are frequently detained on the Maryland side for several days together by the No. Wt winds which blow directly across, and against which when strong there is no returning. Instances are not wanting of the Boat & hands (in the Winter Season) being detained there ’till Ice has formed to the great endangerment of the first & loss of the labour of the latter for a fortnight on a stretch.
The inconveniencies of these roads (though always felt in a certain degree) were not of such magnitude whilst others held

landed property within the red lines—but this being no longer the case—the subscriber at a considerable expence having become the sole proprietor of these lands—principally with a view to inclose them, & to ease the Plantations within of the burthensome lanes wch pass through them, the injury now which would result from the continuance of them is hardly to be conceived—and affords a well grounded hope for relief.

Go: Washington

